16-3938
    Wu v. Sessions
                                                                                    BIA
                                                                              Poczter, IJ
                                                                       A206 052 496/497
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 23rd day of February, two thousand
    eighteen.

    PRESENT: RICHARD C. WESLEY,
             PETER W. HALL,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    ZHONG WU, GUANGWEI LIU,
             Petitioners,

                     v.                                          16-3938
                                                                 NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Jim Li, Flushing, NY.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; Brianne Whelan
                                      Cohen, Senior Litigation Counsel;
                                      Rebecca Hoffberg Phillips, Trial
                                      Attorney, Office of Immigration
                                      Litigation, United States
                                      Department of Justice, Washington,
                                      DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners Zhong Wu and Guangwei Liu, natives and

citizens of the People’s Republic of China, seek review of

a November 3, 2016, decision of the BIA affirming a

February 4, 2016, decision of an Immigration Judge (“IJ”)

denying asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”).       In re Zhong Wu,

Guangwei Liu, Nos. A206 052 496/497 (B.I.A. Nov. 3, 2016),

aff’g Nos. A206 052 496/497 (Immig. Ct. N.Y. City Feb. 4,

2016).   We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed

both the IJ’s and the BIA’s opinions “for the sake of

completeness.”   Wangchuck v. Dep’t of Homeland Sec., 448

F.3d 524, 528 (2d Cir. 2006).       The applicable standards of

review are well established.    8 U.S.C. § 1252(b)(4)(B); Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

    “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility


                                2
determination on the demeanor, candor, or responsiveness of

the applicant or witness, the inherent plausibility of the

applicant’s or witness’s account, the consistency between

the applicant’s or witness’s written and oral

statements . . . , [and] the internal consistency of each

such statement . . . without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart

of the applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii);

Xiu Xia Lin, 534 F.3d at 163-64.   Substantial evidence

supports the agency’s determination that Wu and Liu were

not credible as to their claim that Chinese officials

detained and harmed Wu on account of his practice of

Christianity nor as to their continuing practice of

Christianity in the United States.

    The agency reasonably relied on record inconsistencies

regarding how often Liu attended religious gatherings with

Wu in China, when Wu was baptized, why Liu had not attended

Wu’s baptism, and how often Wu and Liu communicated during

the time when Liu was on a work trip and Wu was purportedly

detained, all of which called into question Wu’s practice

of Christianity and detention in China, as well as how long

they had worked in Syracuse, which called into question


                              3
their alleged attendance at church in New York City.       See

8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534

F.3d at 165-67.    They did not provide compelling

explanations for these inconsistencies.    See Majidi v.

Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner

must do more than offer a plausible explanation for his

inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be

compelled to credit his testimony.” (internal quotation

marks omitted)).

    The agency also reasonably found it implausible that

Liu, who lived with Wu and was aware that he had been

beaten on his face, did not know that he also had been

beaten on his chest and abdomen.    See 8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Wensheng Yan v. Mukasey, 509

F.3d 63, 66-68 (2d Cir. 2007) (recognizing that an adverse

credibility determination may be based on inherent

implausibility in the applicant’s story if the “finding is

tethered to record evidence” or based on common sense).

    Given the inconsistent and implausible testimony, the

agency’s adverse credibility determination is supported by

substantial evidence.   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu


                               4
Xia Lin, 534 F.3d at 167.   That determination is

dispositive of asylum, withholding of removal, and CAT

relief because all three claims are based on the same

factual predicate.   See Paul v. Gonzales, 444 F.3d 148,

156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5